
	
		II
		Calendar No. 469
		112th CONGRESS
		2d Session
		S. 1039
		[Report No. 112–191]
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Cardin (for himself,
			 Mr. McCain, Ms.
			 Ayotte, Mr. Begich,
			 Mr. Blumenthal, Mr. Durbin, Mr.
			 Johanns, Mr. Kirk,
			 Mr. Kyl, Mr.
			 Lieberman, Mr. Rubio,
			 Mrs. Shaheen, Mr. Whitehouse, Mr.
			 Wicker, Mr. Udall of New
			 Mexico, Mr. Casey,
			 Mrs. Boxer, Mr.
			 Sessions, Mr. Menendez,
			 Mr. Inhofe, Mr.
			 Graham, Mr. Risch,
			 Mr. Blunt, Mr.
			 Cornyn, Mr. Coons,
			 Mr. DeMint, Mr.
			 Wyden, Ms. Collins,
			 Mr. Schumer, Mr. Coburn, Mr. Brown of
			 Ohio, Mr. Lee,
			 Mr. Burr, Mr.
			 Harkin, Mr. Johnson of
			 Wisconsin, Mr. Thune,
			 Ms. Cantwell, Ms. Snowe, and Mr.
			 Grassley) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Foreign
			 Relations
		
		
			July 23, 2012
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To impose sanctions on persons responsible for the
		  detention, abuse, or death of Sergei Magnitsky, for the conspiracy to defraud
		  the Russian Federation of taxes on corporate profits through fraudulent
		  transactions and lawsuits against Hermitage, and for other gross violations of
		  human rights in the Russian Federation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sergei Magnitsky Rule of Law
			 Accountability Act of 2011.
		2.FindingsCongress finds the following:
			(1)The United States supports the people of
			 the Russian Federation in their efforts to realize their full economic
			 potential and to advance democracy, human rights, and the rule of law.
			(2)The Russian Federation—
				(A)is a member of the United Nations, the
			 Organization for Security and Co-operation in Europe, the Council of Europe,
			 and the International Monetary Fund;
				(B)has ratified the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, and the United Nations
			 Convention against Corruption; and
				(C)is bound by the legal obligations set forth
			 in the European Convention on Human Rights.
				(3)States voluntarily commit themselves to
			 respect obligations and responsibilities through the adoption of international
			 agreements and treaties, which must be observed in good faith in order to
			 maintain the stability of the international order. Human rights are an integral
			 part of international law, and lie at the foundation of the international
			 order. The protection of human rights, therefore, particularly in the case of a
			 country that has incurred obligations to protect human rights under an
			 international agreement to which it is a party, is not left exclusively to the
			 internal affairs of that country.
			(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
			(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections. This is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
			(6)The Russian nongovernmental organization
			 INDEM has estimated that corruption amounts to hundreds of billions of dollars
			 a year, an increasing share of the gross domestic product of the Russian
			 Federation.
			(7)The President of the Russian Federation,
			 Dmitry Medvedev, has addressed corruption in many public speeches, including
			 stating in his 2009 address to Russia’s Federal Assembly, [Z]ero
			 tolerance of corruption should become part of our national culture. . . . In
			 Russia we often say that there are few cases in which corrupt officials are
			 prosecuted. . . . [S]imply incarcerating a few will not resolve the problem.
			 But incarcerated they must be.. President Medvedev went on to say,
			 We shall overcome underdevelopment and corruption because we are a
			 strong and free people, and deserve a normal life in a modern, prosperous
			 democratic society.. Furthermore, President Medvedev has acknowledged
			 Russia’s disregard for the rule of law and used the term legal
			 nihilism to describe a criminal justice system that continues to
			 imprison innocent people.
			(8)The systematic abuse of Sergei Magnitsky,
			 including his repressive arrest and torture in custody by the same officers of
			 the Ministry of the Interior of the Russian Federation that Mr. Magnitsky had
			 implicated in the embezzlement of funds from the Russian Treasury and the
			 misappropriation of 3 companies from his client, Hermitage, reflects how deeply
			 the protection of human rights is affected by corruption.
			(9)The politically
			 motivated nature of the persecution of Mr. Magnitsky is demonstrated by—
				(A)the denial by all
			 state bodies of the Russian Federation of any justice or legal remedies to Mr.
			 Magnitsky during the nearly 12 full months he was kept without trial in
			 detention; and
				(B)the impunity of
			 state officials he testified against for their involvement in corruption and
			 the carrying out of his repressive persecution since his death.
				(10)Mr. Magnitsky
			 died on November 16, 2009, at the age of 37, in Matrosskaya Tishina Prison in
			 Moscow, Russia, and is survived by a mother, a wife, and 2 sons.
			(11)The Public Oversight Commission of the City
			 of Moscow for the Control of the Observance of Human Rights in Places of Forced
			 Detention, an organization empowered by Russian law to independently monitor
			 prison conditions, concluded, A man who is kept in custody and is being
			 detained is not capable of using all the necessary means to protect either his
			 life or his health. This is a responsibility of a state which holds him
			 captive. Therefore, the case of Sergei Magnitsky can be described as a breach
			 of the right to life. The members of the civic supervisory commission have
			 reached the conclusion that Magnitsky had been experiencing both psychological
			 and physical pressure in custody, and the conditions in some of the wards of
			 Butyrka can be justifiably called torturous. The people responsible for this
			 must be punished..
			(12)According to the
			 Financial Times, A commission appointed by President Dmitry Medvedev has
			 found that Russian police fabricated charges against an anti-corruption lawyer
			 [Sergei Magnitsky], whose death in prison in 2009 has come to symbolise
			 pervasive corruption in Russian law enforcement..
			(13)The second trial
			 and verdict against former Yukos executives Mikhail Khodorkovsky and Platon
			 Lebedev evokes serious concerns about the right to a fair trial and the
			 independence of the judiciary in the Russian Federation. The lack of credible
			 charges, intimidation of witnesses, violations of due process and procedural
			 norms, falsification or withholding of documents, denial of attorney-client
			 privilege, and illegal detention in the Yukos case are highly troubling. The
			 Council of Europe, Freedom House, and Amnesty International, among others, have
			 concluded that they were charged and imprisoned in a process that did not
			 follow the rule of law and was politically influenced. Furthermore, senior
			 officials of the Government of the Russian Federation have acknowledged that
			 the arrest and imprisonment of Khodorkovsky were politically motivated.
			(14)According to
			 Freedom House’s 2011 report entitled The Perpetual Battle: Corruption in
			 the Former Soviet Union and the New EU Members, [t]he highly
			 publicized cases of Sergei Magnitsky, a 37-year-old lawyer who died in pretrial
			 detention in November 2009 after exposing a multimillion-dollar fraud against
			 the Russian taxpayer, and Mikhail Khodorkovsky, the jailed business magnate and
			 regime critic who was sentenced at the end of 2010 to remain in prison through
			 2017, put an international spotlight on the Russian state’s contempt for the
			 rule of law. . . . By silencing influential and accomplished figures such as
			 Khodorkovsky and Magnitsky, the Russian authorities have made it abundantly
			 clear that anyone in Russia can be silenced..
			(15)Sergei
			 Magnitsky’s experience, while particularly illustrative of the negative effects
			 of official corruption on the rights of an individual citizen, appears to be
			 emblematic of a broader pattern of disregard for the numerous domestic and
			 international human rights commitments of the Russian Federation and impunity
			 for those who violate basic human rights and freedoms.
			(16)The tragic and
			 unresolved murders of Nustap Abdurakhmanov, Maksharip Aushev, Natalya
			 Estemirova, Akhmed Hadjimagomedov, Umar Israilov, Paul Klebnikov, Anna
			 Politkovskaya, Saihadji Saihadjiev, and Magomed Y. Yevloyev, the death in
			 custody of Vera Trifonova, the disappearances of Mokhmadsalakh Masaev and
			 Said-Saleh Ibragimov, the torture of Ali Israilov and Islam Umarpashaev, the
			 near-fatal beatings of Mikhail Beketov, Oleg Kashin, Arkadiy Lander, and
			 Mikhail Vinyukov, and the harsh and ongoing imprisonment of Mikhail
			 Khodorkovsky, Alexei Kozlov, Platon Lebedev, and Fyodor Mikheev further
			 illustrate the grave danger of exposing the wrongdoing of officials of the
			 Government of the Russian Federation, including Chechen leader Ramzan Kadyrov,
			 or of seeking to obtain, exercise, defend, or promote internationally
			 recognized human rights and freedoms.
			3.DefinitionsIn this Act:
			(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101 of the Immigration and Nationality Act (8 U.S.C.
			 1101).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Committee on the
			 Judiciary of the House of Representatives; and
				(B)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and
			 the Committee on the Judiciary of the Senate.
				(3)Financial
			 institution; domestic financial agency; domestic financial
			 institutionThe terms financial institution,
			 domestic financial agency, and domestic financial
			 institution have the meanings given those terms in section 5312 of title
			 31, United States Code.
			(4)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
				4.Identification of
			 persons responsible for the detention, abuse, and death of Sergei Magnitsky,
			 the conspiracy to defraud the Russian Federation of taxes on certain corporate
			 profits, and other gross violations of human rights
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, shall publish a list of each person the Secretary of State has reason
			 to believe—
				(1)(A)is responsible for the
			 detention, abuse, or death of Sergei Magnitsky;
					(B)participated in
			 efforts to conceal the legal liability for the detention, abuse, or death of
			 Sergei Magnitsky; or
					(C)committed those
			 frauds discovered by Sergei Magnitsky, including conspiring to defraud the
			 Russian Federation of taxes on corporate profits through fraudulent
			 transactions and lawsuits against the foreign investment company known as
			 Hermitage and to misappropriate entities owned or controlled by Hermitage;
			 or
					(2)is responsible for
			 extrajudicial killings, torture, or other gross violations of human rights
			 committed against individuals seeking—
					(A)to expose illegal
			 activity carried out by officials of the Government of the Russian Federation;
			 or
					(B)to obtain,
			 exercise, defend, or promote internationally recognized human rights and
			 freedoms, such as the freedoms of religion, expression, association, and
			 assembly and the rights to a fair trial and democratic elections.
					(b)UpdatesThe
			 Secretary of State shall update the list required by subsection (a) as new
			 information becomes available.
			(c)NoticeThe
			 Secretary of State shall—
				(1)to the extent
			 practicable, provide notice and an opportunity for a hearing to a person before
			 the person is added to the list required by subsection (a); and
				(2)remove a person
			 from the list if the person demonstrates to the satisfaction of the Secretary
			 that the person did not engage in the activity for which the person was added
			 to the list.
				(d)Requests by
			 Members of CongressNot later than 30 days after receiving a
			 written request from a Member of Congress with respect to whether a person
			 meets the criteria for being added to the list required by subsection (a), the
			 Secretary of State shall inform that Member of the determination of the
			 Secretary with respect to whether or not that person meets those
			 criteria.
			5.Inadmissibility
			 of certain aliens
			(a)Ineligibility
			 for visasAn alien is
			 ineligible to receive a visa to enter the United States and ineligible to be
			 admitted to the United States if the alien is on the list required by section
			 4(a).
			(b)Current visas
			 revokedThe Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a).
			(c)Waiver for
			 national interestsThe Secretary of State may waive the
			 application of subsection (a) or (b) in the case of an alien if the Secretary
			 determines that such a waiver is in the national interests of the United
			 States. Upon granting such a waiver, the Secretary shall provide to the
			 appropriate congressional committees notice of, and a justification for, the
			 waiver.
			6.Financial
			 measures
			(a)Special
			 measuresNot later than 120
			 days after the date of the enactment of this Act, the Secretary of the Treasury
			 shall investigate money laundering relating to the conspiracy described in
			 section 4(a)(1)(C). If the Secretary of the Treasury makes a determination
			 under section 5318A of title 31, United States Code, with respect to such money
			 laundering, the Secretary of the Treasury shall instruct domestic financial
			 institutions and domestic financial agencies to take 1 or more special measures
			 described in section 5318A(b) of such title.
			(b)Freezing of
			 assetsThe Secretary of the
			 Treasury shall freeze and prohibit all transactions in all property and
			 interests in property of a person that are in the United States, that come
			 within the United States, or that are or come within the possession or control
			 of a United States person if the person—
				(1)is on the list required by section 4(a);
			 or
				(2)acts as an agent of or on behalf of a
			 person on that list in a matter relating to the activity for which the person
			 was added to that list.
				(c)Waiver for
			 national interestsThe Secretary of the Treasury may waive the
			 application of subsection (a) or (b) if the Secretary determines that such a
			 waiver is in the national interests of the United States. Upon granting such a
			 waiver, the Secretary shall provide to the appropriate congressional committees
			 notice of, and a justification for, the waiver.
			(d)Enforcement
				(1)PenaltiesA person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this section or any
			 regulation, license, or order issued to carry out this section shall be subject
			 to the penalties set forth in subsections (b) and (c) of section 206 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent
			 as a person that commits an unlawful act described in subsection (a) of such
			 section.
				(2)Requirements for financial
			 institutions
					(A)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall prescribe regulations to
			 require each financial institution that is a United States person—
						(i)to perform an
			 audit of the assets within the possession or control of the financial
			 institution to determine whether any of such assets are required to be frozen
			 pursuant to subsection (b); and
						(ii)to submit to the
			 Secretary—
							(I)a report
			 containing the results of the audit; and
							(II)a certification
			 that, to the best of the knowledge of the financial institution, the financial
			 institution has frozen all assets within the possession or control of the
			 financial institution that are required to be frozen pursuant to subsection
			 (b).
							(B)PenaltiesThe
			 penalties provided for in sections 5321(a) and 5322 of title 31, United States
			 Code, shall apply to a financial institution that violates a regulation
			 prescribed under subparagraph (A) in the same manner and to the same extent as
			 such penalties would apply to any person that is otherwise subject to such
			 section 5321(a) or 5322.
					(e)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, and orders as are necessary to carry out this
			 section.
			7.Report to
			 CongressNot later than 180
			 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
			(1)the actions taken to carry out this Act,
			 including—
				(A)the number of
			 times and the circumstances in which persons described in section 4(a) have
			 been added to the list required by that section during the year preceding the
			 report; and
				(B)if few or no such
			 persons have been added to that list during that year, the reasons for not
			 adding more such persons to the list; and
				(2)efforts to
			 encourage the governments of other countries to impose sanctions that are
			 similar to the sanctions imposed under this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Sergei Magnitsky Rule of Law
			 Accountability Act of 2012.
		2.FindingsCongress finds the following:
			(1)The United States supports the people of
			 the Russian Federation in their efforts to realize their full economic
			 potential and to advance democracy, human rights, and the rule of law.
			(2)The Russian Federation—
				(A)is a member of the United Nations, the
			 Organization for Security and Co-operation in Europe, the Council of Europe,
			 and the International Monetary Fund; and
				(B)is a party to the Convention against
			 Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the
			 International Covenant on Civil and Political Rights, the United Nations
			 Convention against Corruption, and the European Convention on Human
			 Rights.
				(3)In becoming parties to human rights
			 treaties, governments voluntarily undertake international obligations to
			 respect and encourage certain fundamental rights and freedoms of their
			 citizens. The protection and encouragement of human rights throughout the world
			 is an important objective of United States foreign policy.
			(4)Good governance and anti-corruption
			 measures are instrumental in the protection of human rights and in achieving
			 sustainable economic growth, which benefits both the people of the Russian
			 Federation and the international community through the creation of open and
			 transparent markets.
			(5)Systemic corruption erodes trust and
			 confidence in democratic institutions, the rule of law, and human rights
			 protections. This is the case when public officials are allowed to abuse their
			 authority with impunity for political or financial gains in collusion with
			 private entities.
			(6)The Russian nongovernmental organization
			 INDEM has estimated that corruption amounts to hundreds of billions of dollars
			 a year, an increasing share of the gross domestic product of the Russian
			 Federation.
			(7)The President of the Russian Federation,
			 Dmitry Medvedev, has addressed corruption in many public speeches, including
			 stating in his 2009 address to Russia’s Federal Assembly, [Z]ero
			 tolerance of corruption should become part of our national culture. . . . In
			 Russia we often say that there are few cases in which corrupt officials are
			 prosecuted. . . . [S]imply incarcerating a few will not resolve the problem.
			 But incarcerated they must be.. President Medvedev went on to say,
			 We shall overcome underdevelopment and corruption because we are a
			 strong and free people, and deserve a normal life in a modern, prosperous
			 democratic society.. Furthermore, President Medvedev has acknowledged
			 Russia’s disregard for the rule of law and used the term legal
			 nihilism to describe a criminal justice system that continues to
			 imprison innocent people.
			(8)In light of the
			 importance of legitimate and transparent public institutions and the serious
			 negative effects that corruption has on the efforts of the United States to
			 strengthen democratic institutions and free market systems, Presidential
			 Proclamation 7750 of January 12, 2004, allows the Secretary of State to suspend
			 the entry into the United States of aliens who are suspected of participating
			 in corrupt practices.
			(9)The systematic abuse of Sergei Magnitsky,
			 including his repressive arrest and torture in custody by the same officers of
			 the Ministry of the Interior of the Russian Federation that Mr. Magnitsky had
			 implicated in the embezzlement of funds from the Russian Treasury and the
			 misappropriation of 3 companies from his client, Hermitage, reflects how deeply
			 the protection of human rights is affected by corruption.
			(10)The politically
			 motivated nature of the persecution of Mr. Magnitsky is demonstrated by—
				(A)the denial by all state
			 bodies of the Russian Federation of any justice or legal remedies to Mr.
			 Magnitsky during the nearly 12 full months he was kept without trial in
			 detention; and
				(B)the impunity of state
			 officials he testified against for their involvement in corruption and the
			 carrying out of his repressive persecution since his death.
				(11)Mr. Magnitsky died on
			 November 16, 2009, at the age of 37, in Matrosskaya Tishina Prison in Moscow,
			 Russia, and is survived by a mother, a wife, and 2 sons.
			(12)The Public Oversight Commission of the City
			 of Moscow for the Control of the Observance of Human Rights in Places of Forced
			 Detention, an organization empowered by Russian law to independently monitor
			 prison conditions, concluded, A man who is kept in custody and is being
			 detained is not capable of using all the necessary means to protect either his
			 life or his health. This is a responsibility of a state which holds him
			 captive. Therefore, the case of Sergei Magnitsky can be described as a breach
			 of the right to life. The members of the civic supervisory commission have
			 reached the conclusion that Magnitsky had been experiencing both psychological
			 and physical pressure in custody, and the conditions in some of the wards of
			 Butyrka can be justifiably called torturous. The people responsible for this
			 must be punished..
			(13)On July 6, 2011,
			 President Medvedev's Human Rights Council announced the results of its
			 independent investigation into the death of Sergei Magnitsky. The Human Rights
			 Council concluded that Sergei Magnitsy's arrest and detention was illegal, he
			 was denied access to justice by the courts and prosecutors of the Russian
			 Federation, he was investigated by the same law enforcement officers whom he
			 had accused of stealing Hermitage Fund companies and illegally obtaining a
			 fraudulent $230,000,000 tax refund, he was denied necessary medical care in
			 custody, he was beaten by 8 guards with rubber batons on the last day of his
			 life, and the ambulance crew that was called to treat him as he was dying was
			 deliberately kept outside of his cell for one hour and 18 minutes until he was
			 dead. The report of the Human Rights Council also states the officials
			 falsified their accounts of what happened to Sergei Magnitsky and, 18 months
			 after his death, no officials had been brought to trial for his false arrest or
			 the crime he uncovered.
			(14)The second trial,
			 verdict, and sentence against former Yukos executives Mikhail Khodorkovsky and
			 Platon Lebedev evoke serious concerns about the right to a fair trial and the
			 independence of the judiciary in the Russian Federation. The lack of credible
			 charges, intimidation of witnesses, violations of due process and procedural
			 norms, falsification or withholding of documents, denial of attorney-client
			 privilege, and illegal detention in the Yukos case are highly troubling. The
			 Council of Europe, Freedom House, and Amnesty International, among others, have
			 concluded that they were charged and imprisoned in a process that did not
			 follow the rule of law and was politically influenced. Furthermore, senior
			 officials of the Government of the Russian Federation have acknowledged that
			 the arrest and imprisonment of Khodorkovsky were politically motivated.
			(15)According to Freedom
			 House’s 2011 report entitled The Perpetual Battle: Corruption in the
			 Former Soviet Union and the New EU Members, [t]he highly
			 publicized cases of Sergei Magnitsky, a 37-year-old lawyer who died in pretrial
			 detention in November 2009 after exposing a multimillion-dollar fraud against
			 the Russian taxpayer, and Mikhail Khodorkovsky, the jailed business magnate and
			 regime critic who was sentenced at the end of 2010 to remain in prison through
			 2017, put an international spotlight on the Russian state’s contempt for the
			 rule of law. . . . By silencing influential and accomplished figures such as
			 Khodorkovsky and Magnitsky, the Russian authorities have made it abundantly
			 clear that anyone in Russia can be silenced..
			(16)Sergei Magnitsky’s
			 experience, while particularly illustrative of the negative effects of official
			 corruption on the rights of an individual citizen, appears to be emblematic of
			 a broader pattern of disregard for the numerous domestic and international
			 human rights commitments of the Russian Federation and impunity for those who
			 violate basic human rights and freedoms.
			(17)The tragic and
			 unresolved murders of Nustap Abdurakhmanov, Maksharip Aushev, Natalya
			 Estemirova, Akhmed Hadjimagomedov, Umar Israilov, Paul Klebnikov, Anna
			 Politkovskaya, Saihadji Saihadjiev, and Magomed Y. Yevloyev, the death in
			 custody of Vera Trifonova, the disappearances of Mokhmadsalakh Masaev and
			 Said-Saleh Ibragimov, the torture of Ali Israilov and Islam Umarpashaev, the
			 near-fatal beatings of Mikhail Beketov, Oleg Kashin, Arkadiy Lander, and
			 Mikhail Vinyukov, and the harsh and ongoing imprisonment of Mikhail
			 Khodorkovsky, Alexei Kozlov, Platon Lebedev, and Fyodor Mikheev further
			 illustrate the grave danger of exposing the wrongdoing of officials of the
			 Government of the Russian Federation, including Chechen President Ramzan
			 Kadyrov, or of seeking to obtain, exercise, defend, or promote internationally
			 recognized human rights and freedoms.
			(18)The people of the
			 Russian Federation, like people everywhere, deserve to have their human rights
			 and fundamental freedoms respected. Human rights and fundamental freedoms are
			 inalienable and universal in character and thus bind all states.
			3.DefinitionsIn this Act:
			(1)Admitted;
			 alienThe terms
			 admitted and alien have the meanings given those
			 terms in section 101 of the Immigration and Nationality Act (8 U.S.C.
			 1101).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Armed
			 Services, the Committee on Financial Services, the Committee on Foreign
			 Affairs, the Committee on Homeland Security, and the Committee on the Judiciary
			 of the House of Representatives; and
				(B)the Committee on Armed
			 Services, the Committee on Banking, Housing, and Urban Affairs, the Committee
			 on Foreign Relations, the Committee on Homeland Security and Governmental
			 Affairs, and the Committee on the Judiciary of the Senate.
				(3)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 5312 of title 31, United States Code.
			(4)United States
			 personThe term United States person means—
				(A)a United States citizen
			 or an alien lawfully admitted for permanent residence to the United States;
			 or
				(B)an entity organized under
			 the laws of the United States or of any jurisdiction within the United States,
			 including a foreign branch of such an entity.
				4.Identification of
			 persons responsible for the detention, abuse, and death of Sergei Magnitsky and
			 other gross violations of human rights
			(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, shall submit to the appropriate congressional committees a list of
			 each person the Secretary of State determines—
				(1)(A)is responsible for the
			 detention, abuse, or death of Sergei Magnitsky;
					(B)participated in efforts
			 to conceal the legal liability for the detention, abuse, or death of Sergei
			 Magnitsky;
					(C)benefitted financially
			 from the detention, abuse, or death of Sergei Magnitsky; or
					(D)was involved in the
			 criminal conspiracy uncovered by Sergei Magnitsky;
					(2)is responsible for
			 extrajudicial killings, torture, or other gross violations of internationally
			 recognized human rights committed against individuals seeking—
					(A)to expose illegal
			 activity carried out by officials of the Government of the Russian Federation;
			 or
					(B)to obtain, exercise,
			 defend, or promote internationally recognized human rights and freedoms, such
			 as the freedoms of religion, expression, association, and assembly and the
			 rights to a fair trial and democratic elections, anywhere in the world;
			 or
					(3)acted as an agent of or
			 on behalf of a person in a matter relating to an activity described in
			 paragraph (1) or (2).
				(b)UpdatesThe
			 Secretary of State shall update the list required by subsection (a) as new
			 information becomes available.
			(c)Removal from
			 listA person shall be removed from the list required by
			 subsection (a) if the Secretary of State determines that the person did not
			 engage in the activity for which the person was added to the list.
			(d)Form of list; public
			 availability
				(1)In
			 generalExcept as provided in paragraph (2), the list required by
			 subsection (a) shall be submitted in unclassified form.
				(2)Classified
			 annexThe list required by subsection (a) may include a
			 classified annex if the Secretary of State—
					(A)determines that it is
			 necessary for the national security interests of the United States to do so;
			 and
					(B)prior to submitting the
			 list including a classified annex, provides to the appropriate congressional
			 committees notice of, and a justification for, including each person in the
			 classified annex.
					(3)Review of classified
			 annexNot later than 300 days after the date of the enactment of
			 this Act, and annually thereafter, the Secretary shall—
					(A)review the classified
			 annex, if any, included in the list required by subsection (a); and
					(B)provide to the
			 appropriate congressional committees a justification for continuing to include
			 each person in the classified annex.
					(4)Public availability of
			 unclassified portionThe unclassified portion of the list
			 required by subsection (a) shall be published in the Federal Register.
				(e)Requests by chairperson
			 and ranking member of appropriate congressional committees
				(1)In
			 generalNot later than 120 days after receiving a written request
			 from the chairperson and the ranking member of one of the appropriate
			 congressional committees with respect to whether a person meets the criteria
			 for being added to the list required by subsection (a), the Secretary of State
			 shall submit a response to the committee the chairperson and ranking member of
			 which made the request with respect to whether or not the Secretary determines
			 that the person meets those criteria.
				(2)FormThe
			 Secretary of State may submit a response required by paragraph (1) in
			 classified form if the Secretary determines that it is necessary for the
			 national security interests of the United States to do so.
				(f)Nonapplicability of
			 confidentiality requirement with respect to visa recordsThe
			 Secretary of State shall publish the list required by subsection (a) without
			 regard to the requirements of section 222(f) of the Immigration and Nationality
			 Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to
			 the issuance or refusal of visas or permits to enter the United States.
			5.Inadmissibility of
			 certain aliens
			(a)Ineligibility for
			 visasAn alien is ineligible
			 to receive a visa to enter the United States and ineligible to be admitted to
			 the United States if the alien is on the list required by section 4(a).
			(b)Current visas
			 revokedThe Secretary of State shall revoke, in accordance with
			 section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the
			 visa or other documentation of any alien who would be ineligible to receive
			 such a visa or documentation under subsection (a).
			(c)Waiver for national
			 security interestsThe Secretary of State may waive the
			 application of subsection (a) or (b) in the case of an alien if—
				(1)the Secretary determines
			 that such a waiver—
					(A)is necessary to permit
			 the United States to comply with the Agreement between the United Nations and
			 the United States of America regarding the Headquarters of the United Nations,
			 signed June 26, 1947, and entered into force November 21, 1947; or
					(B)is in the national
			 security interests of the United States; and
					(2)prior to granting such a
			 waiver, the Secretary provides to the appropriate congressional committees
			 notice of, and a justification for, the waiver.
				6.Financial
			 measures
			(a)Freezing of
			 assetsThe Secretary of the
			 Treasury shall, pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.), freeze and prohibit all transactions in all property and
			 interests in property of a person that the Secretary, in consultation with the
			 Secretary of State, determines has engaged in an activity described in
			 paragraph (1), (2), or (3) of section 4(a) if such property and interests in
			 property are in the United States, come within the United States, or are or
			 come within the possession or control of a United States person.
			(b)Waiver for national
			 security interestsThe Secretary of the Treasury may waive the
			 application of subsection (a) if the Secretary determines that such a waiver is
			 in the national security interests of the United States. Prior to granting such
			 a waiver, the Secretary shall provide to the appropriate congressional
			 committees notice of, and a justification for, the waiver.
			7.Report to
			 CongressNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State and the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on—
			(1)the actions taken to carry out this Act,
			 including—
				(A)the number of times and
			 the circumstances in which persons described in section 4(a) have been added to
			 the list required by that section during the year preceding the report;
			 and
				(B)if few or no such persons
			 have been added to that list during that year, the reasons for not adding more
			 such persons to the list; and
				(2)efforts to encourage the
			 governments of other countries to impose sanctions that are similar to the
			 sanctions imposed under this Act.
			
	
		July 23, 2012
		Reported with an amendment
	
